In an action to recover damages for personal injuries received as a consequence of negligence, now conceded, the appeal is from the judgment entered on a jury verdict for $20,000. Judgment reversed and new trial granted, with costs to abide the event, unless respondent stipulate, within 10 days after the entry of the order hereon, to reduce the verdict to $12,750, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict was excessive in view of respondent’s failure to prove his medical and hospital bills, and to establish any causal connection between the accident of October 10, 1948 and injuries sustained subsequent to April, 1949. If a new trial be required, the expert medical witness should not be permitted to testify as to respondent’s condition without examination of his hospital record and X rays or to testify that respondent had sustained, inter alia, a traumatic arthritic condition, not mentioned in the complaint or bill of particulars, which might require future operative treatment and expense. Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur.